DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being described by Ravishankar et al (US 10,356,190). 
For claim 1, Ravishankar et al teach a computer-implemented method for an internet browser to dynamically modify a webpage document using one or more scripts (e.g. abstract: “…a user access a website, an analyzer module determine whether the user has a disability and if so what type of disability. Based upon the determination the analyzer module automatically modifies the web site to optimize the accessibility of the web site for the identified disability”), the method comprising: 
responsive to a user initiating an internet browser, generating, by the internet browser (e.g. abstract: “…a user access a website…”), a request for determined program code entry, wherein (a) the request comprises a program code identifier, (b) the program code identifier is used by a server to identify determined program code entry corresponding to the program code identifier (e.g. figures 5- 6, column 6, lines 47-identify code segments (e.g. content 1, content 2, content 3, content n) that corresponds to a disability associated with the particular user. This customized web site provides components specifically enhanced for the individual user 602”), (c) the determined program code entry is configured to dynamically modify a webpage document using one or more scripts (e.g. figure 6, column 6, lines 47-58 “…This customized web site provides components specifically enhanced for the individual user 602”),
receiving, by the internet browser, a response to the request, wherein (a) the request comprises the program code identifier, and (b) the response comprises the determined program code entry (e.g. abstract: “…a user access a website, an analyzer module determine whether the user has a disability and if so what type of disability.” figures 5- 6, column 6, lines 47-58: “…a server hub 620 to access the session cookie for a particular user and identify code segments (e.g. content 1, content 2, content 3, content n) that corresponds to a disability associated with the particular user. This customized web site provides components specifically enhanced for the individual user 602”); 
storing, by the internet browser, the determined program code entry; receiving, by the internet browser, a webpage document, wherein the webpage document originates from a web server (e.g. column 6, lines 4-27, “the session cookie stores information regarding one or more of individual user preference”),
executing, by the internet browser and based at least in part on the determined program code entry, one or more scripts on the received webpage document to generate a modified webpage document (e.g. abstract: “…a user access a website, an analyzer module automatically modifies the web site to optimize the accessibility of the web site for the identified disability”); and 
providing, by the internet browser, the modified webpage document for display (e.g. abstract: “…a user access a website, an analyzer module determine whether the user has a disability and if so what type of disability. Based upon the determination the analyzer module automatically modifies the web site to optimize the accessibility of the web site for the identified disability”).
	Claims 8 and 15 are rejected for the same reasons as discussed in claim 1 above, wherein column 2, lines 51-52 of Ravishankar et al disclose RAM and CPU. 
	For claims 2, 9 and 16, Ravishankar et al teach capturing, by the internet browser, a plurality of user interaction events; and providing, by the internet browser, user interaction data for each of the interaction events to the server (e.g. column 6, lines 4-19: “By using a session cookie, the analyzing operation can track the usage based on the session…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al, as applied to claims 1-2, 8-9 and 15-16 above, and further in view of P K et al (US 2020/0019418). 
For claims 3, 10 and 17, Ravishankar et al do not further disclose server determines whether the plurality of user interaction events satisfies a configurable user interaction threshold. P K et al teach the server (e.g. paragraph 166, “computer servers”) determines whether the plurality of user interaction events satisfies a configurable user interaction threshold (e.g. abstract, paragraph 4: “Training data can be used to establish baseline or threshold values or ranges for particular user interface elements or types of user interface element, also paragraph 145: “…Or, a threshold time can be adjusted, such lowering the threshold so that smaller deviations are flagged…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of P K et al into the teaching of Ravishankar et al to improve design of a user interface based on user interaction (e.g. paragraph 2, P K et al). 
Claims 4, 11 and 18 are rejected for the same reasons as discussed in claim 3 above, wherein P K et al also teach provides at least a portion of the user interaction data for each of user interaction event to one or more machine learning models (e.g. paragraph 8: “…Using a trained machine learning component, it is determined that one or more of the time taken to activate a respective user interface element…fail to satisfy a threshold…”). 
Allowable Subject Matter
Claims 5-7, 12-14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484